El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
El taquígrafo de la Corte de Distrito de San Juan radicó en la secretaría de ’la misma el 14 de octubre de 1927 su transcripción de la evidencia para la apelación interpuesta por el derqandado José Martínez Llonín contra la sentencia que lo condenó a pagar cierta cantidad de dinero al demandante. Algunos meses después, el 17 de abril de 1928, el apelado propuso enmiendas a esa transcripción, y según certifica el secretario de dicha corte en 28 de noviembre siguiente hasta esa fecha no le ha sido entregada la trans-*2cripción de la evidencia para remitirla a este tribunal. Ese mismo día 28 de noviembre la apelada nos presentó mo-ción notificada en igual fecha al apelante y acompañada de dicha certificación solicitando que desestimemos la apelación.
El apelante se opuso el 17 de diciembre a la desestima-ción alegando su abog’ado bajo su juramento que convino con el abogado de la apelada en entregar la solicitud de enmien-das al taquígrafo para que hiciera en la transcripción las enmiendas interesadas, haciendo los cambios necesarios en algunas de las páginas del pliego y remitiéndolo en seguida al juez sentenciador, quien aceptó esa forma convenida entre las partes: que a pesar de las gestiones hechas con el ta-quígrafo éste demoró hacer las enmiendas, viéndose obli-gado el juez a requerir al taquígrafo para que presentara el pliego en la forma en que estuviera, lo que hizo sin enmen-dar pero le fué devuelto para que hiciera las enmiendas, y que ya está aprobada la transcripción. Con esa oposi-ción acompañó una declaración jurada de Miguel A. Muñoz haciendo constar que fué el juez que presidió el juicio en este caso; que algún tiempo después de haber cesado en ese cargo lo visitó en su oficina de la Comisión de Servicio Público el abogado del apelante preguntándole si le había sido remitida una transcripción de evidencia en este caso: que después recibió una comunicación de la Corte de Dis-trito de San Juan al efecto de señalar día para la aproba-ción de la transcripción de la evidencia, pero debido al ex-ceso de trabajo que tenía, a su salida de esta isla en asuntos oficiales y a la reorganización de las oficinas de la Comisión de Servicio Público no pudo hacer un señalamiento inme-diato: que durante ese tiempo lo visitaron en su oficina el apelante, un yerno de éste y el abogado Manuel”Tous Soto, indicándole el último que se había puesto de acuerdo con los abogados de la parte contraria en cuanto a enmiendas que debían ser hechas en la transcripción de la evidencia y que habían convenido en que fueran hechas de una vez, con cuyo motivo el pliego fué devuelto al taquígrafo: que *3el señor Tons Soto se acercó varias veces a su oficina para enterarse si los autos le habían sido remitidos y que durante los dos últimos meses un representante de Martínez Llonrn ha comparecido constantemente en su oficina para que se re-solviese la aprobación de la transcripción de la evidencia, pero debido a que después del temporal último ha traba-jado hasta muy tarde no ha podido dedicar todo el tiempo necesario a este asunto, cuya vista tuvo lugar el 26 de no-viembre pero que como todavía el taquígrafo no ha termi-nado su trabajo está pendiente de aprobación el pliego. Esta declaración tiene fecha 7 de diciembre: el 14 del mismo mes fue aprobada la transcripción de la evidencia y tres días después fué radicada en este tribunal, dos días antes de ser vista la moción de desestimación.
Este caso es una demostración de los peligros de trami-tar una apelación mediante una transcripción de la eviden-cia, pues como los derechos de la parte que obtuvo la sen-tencia a su favor no deben quedar a merced de que un ta-quígrafo sea negligente en el cumplimiento de su deber, ni éste tiene derecho a demorar las apelaciones, desestimaría-mos el presente recurso, que ha estado paralizado por mu-chos meses para hacer las enmiendas y sin prórrogas de la corte, a no ser por la declaración jurada del juez que dictó la sentencia, ya que de ella aparece que sus ocupaciones le impidieron dar a este asunto la debida atención a pesar de que la parte apelante gestionó frecuentemente con él para que la transcripción fuese aprobada.
También se nos pide que desestimemos la apelación por ser frívola, pero aunque este pleito tiene por objeto el cobro al apelante de una obligación constante en un pagaré que él suscribió en unión de otras personas como deudor mancomunado y solidario por valor recibido, obligación que está vencidá, y aunque él acepta que puso su firma - en ese documento y que no está pagado, sin embargo, quizá no sea frívola su apelación contra la sentencia que lo condena, a pagarlo en vista de las condiciones especiales de esa obli-*4gación y de lo que aparece ele la prueba, que no expondre-mos ahora para no prejuzgar las cuestiones entre las partes, y permitiremos que continúe este recurso para resolverlo después de ser oídas las partes sobre las cuestiones que pueden surgir en este caso.

La moción de desestimación debe ser negada.